DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7, in the reply filed on Jan 28, 2022 is acknowledged.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  For example, WO 2017/100447 in para 0034 in the originally filed disclosure is not cited on an IDS.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “220” has been used to designate both “supported part” and “assembly”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: - para 0022: “--removable support 214—” should read “removable support 212—".   
Appropriate correction is required.

Claim Objections
Claim 4 is objected to because of the following informalities:  - Claim 4 should read: “—wherein the polymer filament comprises about 1% to about 10% by weight of the gas-forming substance”.  The polymer filament comprises the gas-forming substance.  The gas-forming substance does not comprise the polymer filament.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 105585804 to Yu.
Note: The English machine Translation provided by Applicant and filed on March 7, 2022 is being used for prior art mapping.
Regarding claims 1-3 and 5-7, Yu teaches a thermoplastic wire formed by fused deposition molding (polymer filament) comprising polyvinyl alcohol (polymeric material, thermoplastic-claim 2, claim 6), an acid agent (claim 7), and an alkali agent, specifically sodium carbonate, potassium carbonate, calcium carbonate, magnesium carbonate or cesium carbonate (claim 5) (Yu, p. 12-13).  Yu teaches the material having fast water-solubility (claim 3) (Id., p. 12), reading on the polymeric material, specifically the polyvinyl alcohol, exhibiting dissolution when contacted with at least one fluid comprising a liquid phase, specifically water, dissolution occurring by solubility of the polymeric material in the at least one fluid.  Yu teaches that when the supporting material is immersed in water, the acid agent and the alkali agent can dissolve and react with acid and alkali to generate carbon dioxide gas and the supporting material (polyvinyl alcohol) is disintegrated and pulverized into fine powder by the impact froe of the gas to increase dissolution in water (Id., p. 14), reading on the gas-forming substance, specifically the alkali agent, being admixed with the polymeric material an effective amount to undergo effervescence when the polymeric material is in contact with the at least one fluid, specifically water (claim 1), and on the solid acid being capable of activating the gas-forming substance to release gas in the presence of an aqueous fluid (claim 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over CN 105585804 to Yu, remaining as applied to claims 1-3 and 5-7 above.
Regarding claim 4, Yu teaches the thermoplastic wire comprising 5-20 parts of the alkali agent per 100 parts of polyvinyl alcohol and teaches the support material being 5-20 parts of acid agent, 25-40 parts plasticizer, 0.1-2 parts antioxidant, and 0.1-10 parts filler additives (Yu, p. 12).  Therefore, based on the total weight of the thermoplastic wire, the alkali agent (gas-forming substance) can range from to about 3% by weight to about 13% by weight.  While the reference does not specifically teach the claimed range of about 1% to about 10%, the disclosed range of the prior art combination overlaps with the instant claimed range.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust and vary the amount of the alkali, and therefore the weight percentage, such as within the claimed range, motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub. No. 2017/0268133 to Graley teaches a consumable filament using a first and second polymer and particles.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ANN GILLETT whose telephone number is (571)270-0556. The examiner can normally be reached 7 AM- 5:30 PM EST M-H.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A GILLETT/Examiner, Art Unit 1789